Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 1 of 24




                  Exhibit 24
Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 2 of 24




                 Creating Security
                       Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 3 of 24




                       The Corporate Security Plan (360 Days)

Moving SolarWinds internally to a more robust security posture and changing the market
perception of SolarWinds to a security brand will require resources, key personnel and
organizational commitment. I believe significant progress and achievement can be realized
within a year.

Leadership for these deliverables is key:

1. Appoint a Sr. Director of Cyber Security, reporting to the CIO (Leadership)

2. Develop an Internal Security Messaging Plan (Prepare)

3. Create Functional Organization Security (Organize)

4. Develop a Commitment to Organizational Security (Execute)

5. Sustain Organizational Security (Sustain)
                        Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 4 of 24




                    The Internal Security Message Plan (90 Days)

1. Any company providing IT solutions & especially a company providing SaaS is already a security
   brand!

2. The distance between software tools that monitor and software tools that help secure is nuance:

                                           Monitoring is Security!

As an IT solution provider we need to accept truths of the marketplace in which we exist:

•   We need to live within the security brand
•   We need to be good cyber security citizens
•   Data breach is bad for us & bad for our customers
•   Data breach of our company and customers is inevitable
•   The capabilities of external protagonists are equally matched by internal mistakes or malicious
    activity
                       Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 5 of 24




                       The Internal Security Message (90 Days)


Given these truths a corporate response is straightforward:

•   We will own, develop, test & execute a data breach plan to protect the corporation
•   We will be ready for whatever comes our way: internal or external threat
•   We will develop, own, & improve the security of our solutions to protect our customers
•   We will benchmark our success, there is no “good” or “bad”, only better
•   We will accept failure, but will be relentless in improving solution and corporate security
•   The survival of the company depends on an internal commitment to security
•   The survival of our customers depends on a commitment to build secure solutions
•   The link between secure solutions and a secure company provides revenue and sustains the
    business
                   Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 6 of 24




                  The Internal Security Message (90 Days)


A. Customer                                         B. Non-Customer

• Paying me to care about their data                • Not paying me to care about their data
• I must secure and provide access to their         • I must not provide access or let them
  data                                                degrade access
• I must watch their activity for signs of          • They have no data on my system so I will
  stupidity or malicious activity                     not care about them
• I must log their activity                         • I will not care about their politics, motivation
• I must keep my service up to date and               or capabilities because they are not my
  secure from non-customers                           customer
• Customers make me $                               • They want to take my $
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 7 of 24




                                Marketing Need (90 Days)



• Cybersecurity Market Reaches $75 Billion In 2015, expected to reach $170 Billion By 2020
  (Forbes)

• Cyber Crime Costs Projected To Reach $2 Trillion by 2019 (Forbes)

• Internet value chain is expected to grow at 11 per cent per annum over the next five years,
  which will lead the total value of the internet value chain to grow from $3.5 trillion in 2015 to
  $5.8 trillion by 2020 (GMSA/AT Kearney)
                       Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 8 of 24




                                Marketing Impact (90 Days)
The SolarWinds Security Story:

We are the only technology vendor who has a complete suite of security solutions for
Protection, Detection & Recovery - for SMB, MSP and enterprise customers.

• Immediate Go-to-Market Strategy required
• We don’t sell security products, we sell security solutions which provide visibility of organizational
  security compliance & security posture
• Combine all solutions into two security solution offerings: SaaS & on-premises
• All sales staff (MSP and SW Corp) should be able to sell any solution to any customer
• Remove SolarWinds MSP as a product brand name, call SaaS solutions “Cloud Services” or
  “Subscription Based Solutions”
• Redefined existing solutions: Network Management, becomes Network Security Management, etc.
                       Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 9 of 24




                                 Strategic Impact (90 Days)
Examination of existing solutions & future buy, build, license or partner options:

We are the only technology vendor who has a complete suite of security solutions for
Protection, Detection & Recovery, for SMB, MSP and enterprise customers.

Proposed acquisition: PassPortal (Colin Knox)
• MSP focused, cloud based credential management and network documentation solution
• Central IoT strategy play: IoT devices are being breached because of poor password hygiene
• Huge Impact on organizational security: In 2015, over 75 percent of all compromised records from
   data breaches was traced directly to the loss or theft of a privileged credential.

Proposed acquisition: PcMatic (Retail Market: Application White List/Black List)
• Originally retail security technology, takes a more advanced approach to end-point security
• All unknown applications are prevented from running, known applications are allowed
• Cyber criminals are thwarted because they are modifying their code to be unknown
• Would be effective against 0-day threats: https://arstechnica.com/security/2017/04/nsa-leaking-
   shadow-brokers-just-dumped-its-most-damaging-release-yet/
                      Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 10 of 24




                              Strategic Concerns (90 Days)

Examination of existing customer churn:

• Fix the billing system, multiple bills for multiple solutions (not just MSP issue)
• Need a Professional Services Automation (PSA solution) to tie all SaaS and on-premises solutions
  into one reporting/billing/ticketing/dispatch system
• Monthly summary of service tickets opened, in progress and closed sent to customers
• Money is good, we should be able to take money any way that works for the customer: monthly,
  annually, automatic renewal, credit card, invoice, PayPal, etc.

The fishing with a Dragnet problem:

• Low touch or frictionless onboarding will yield far more non-MSP clients than MSP clients
• Non-MSP clients do not generally grow and are generally not interested in “grow your business”
  messaging
• Medium to large MSPs will not be sold to in this fashion
• MSPs are generally technical, the more non-MSP customers the greater support requirement
                         Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 11 of 24




                    Functional Organizational Security (180 Days)


There are four functional areas of security:

1.    Corporate Compliance
2.    Corporate Security (includes 3rd Party Providers)
3.    Solution Compliance
4.    Solution Security (includes SaaS infrastructure)

Parts of these four functional areas exist today

•    No centralized reporting
•    No centralized management
•    Silos of communication
•    Duplication & redundant activity
   Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 12 of 24




Functional Organizational Security (180 Days)
                      Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 13 of 24




                  Functional Organizational Security (180 Days)


In addition to the Sr. Director of Cyber Security (SDCS), two new positions: Portfolio Security
Managers (PSM) are required to create and implement a security roadmap for solution
compliance and solution security. As on-premises and SaaS solutions are diverse in nature it
is prudent to separate the job responsibilities.

• Note the input from 3rd party or internal IT audit directs the SDCS to provide guidance to PSM or
  IT Sec Ops as required
• Note the expansion of IT Sec Ops to receive bug bounty input & pen test information and send it to
  the SDCS for review and guidance to the appropriate PSM
• Note IT Sec OPS will own delivery of User Security Training (coordinating with HR)
• Note IT Sec OPS will have two-way communication to the SDCS providing direction to and
  receiving direction from.
• Note the expansion of IT Sec Ops to include DFIR, Crisis Coms (as per the Crisis communication
  plan) and DR/BCP
• IT Sec OPS and SDCS will provide business SLAs based on resources and capability
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 14 of 24




                       Critical Role for the PSMs (180 Days)
Our security solutions, SaaS infrastructure and corporate systems exist in a precarious state
– one moment we are secure and the next moment we are vulnerable. The recent Apache
Struts vulnerability which cyber criminals quickly exploited caused brand damage and led to
the compromise of over 500 customer systems – representing 10% of the install base of this
solution.

• PSM’s must own the vulnerability monitoring (Full Disclosure, CERT and NVD) and remediation
  effort for security solutions in their portfolio

• PSM’s working with the solution owner/manager, must become familiar with the dependencies
  required for each solution and advise when a vulnerability is published

• IT Sec Ops must own the vulnerability monitoring (Full Disclosure, CERT and NVD) and
  remediation efforts for the corporate infrastructure

Vulnerability management is critical for secure solutions, secure infrastructure and secure
corporate systems.
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 15 of 24




                       Critical Role for the PSMs (180 Days)




In the above example (recently raised on 4 Apr 17 to a 10/10 CVS 2.0 Score)

• Who owns the documentation of our solutions, SaaS infrastructure & corporate system to
  determine if this is a severe vulnerability for our organization or our solutions?
• Who owns the responsibility to remediate the vulnerability of a solution, SaaS infrastructure or
  corporate system?
                      Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 16 of 24




               Commitment to Organizational Security (90 Days)


Gamification is the process of taking something that already exists – our organization – and
integrating game mechanics into it to motivate participation, engagement, and loyalty.

• Solution – establish a program which provides “scoring” for moving compliance and/or security
  from “needs improvement” to “meets best practices” to “exceeds best practices”

• Corporate – establish a program which provides “scoring” for completing modules of security
  awareness (Business, Home, Travel, etc.), passing the modular tests and successfully applying
  best security practices against simulated corporate threats

• IT Sec Ops – establish 2 exercises per year – 1 table top walkthrough and a scenario based cyber
  incident to exercise response capabilities, learn from mistakes and identify knowledge gaps
                    Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 17 of 24




      Commitment to Organizational Security - Example (90 Days)


             http://metamythic.co/

             “For the love of humanity not another slide-deck”


Imagine if each of your employees saw themselves as defenders on a quest to protect their
infrastructure.

CIP Defender makes this reality through MetaMythic’s Applied Fiction process. Employees will
learn their roles and duties along with the reason why each duty is important – in their language.

The International Learning Technologies Awards for 2016 have been announced and
MetaMythic is winner of the “Best use of learning technologies to ensure compliance” category.
                        Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 18 of 24




                     Sustain Organizational Security (on going)

Sustaining the culture of security once the resources, key personnel & organizational
changes have been made is supported by principles of security leadership which messaging
and functional security have established over the past year.

Continuing to message on the below topics will build, sustain and enhance corporate and
solution security. These are:

1.   Achieve personal and professional security competence
2.   Embrace personal and professional security improvement
3.   Accept personal responsibility for security
4.   Set a personal example of being secure
5.   Ensure everyone knows the meaning and intent of security
6.   Embrace security improvement opportunities
7.   Make sound and timely security decisions
8.   Never ignore a security incident, inform your supervisor and/or security operations
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 19 of 24




                                    SaaS & On-premises

• Corporation & 3rd Parties must be compliant and secure
• Solutions can not provide compliance, but they must not introduce non-compliant elements
• Our solutions are only as secure as our partners environments

      • More partner education on secure implementation, best practices & securing their
        business is required


• Solution security roadmaps need to be established
• We need to be transparent on the life cycle of solutions and create a succession plan for
  solutions
• If we can’t secure it, we should not advise partners to connect it without precautions and
  guidance
Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 20 of 24




                 Discussion Points
        Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 21 of 24




                            GDPR in Brief


1. Increased fines - 4% of global turnover or €20,000,000
2. Opt-in consent - Clear, no opt-out, use data only as agreed
3. Breach notification - 72 hours to regulators, users “without delay”
4. Territorial scope - All organizations with data on EU individuals
5. Joint liability - Data controllers and processors
6. Right to removal - The users are in charge
7. Removes ambiguity - 28 laws become one
8. Data transfer - Data keeps privacy rights as it moves globally
9. Common enforcement - Authorities will be strict
10. Collective redress - Class action lawsuits from individuals


                      Goes into effect 25 May 2018
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 22 of 24




                               GDPR Corporate Progress

Goal: By 1 May 18 - Ensure corporate security polices, corporate security procedures meet
minimum data protection standards under the GDPR.


1. Conduct GDPR gap analysis on corporate security polices & corporate security procedures
2. Construct roadmap for to meet minimum data protection requirements under GDPR


Goal: By 1 May 18 – Ensure all SaaS solutions sold in EU/UK meet minimum data protection
standards under GDPR


1. Conduct GDPR gap analysis on all SaaS solutions sold in EU/UK.
2. Construct roadmap to meet minimum data protection requirements under GDPR
                     Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 23 of 24




                              Partner GDPR Nervousness

GDPR is a law as such compliance is mandatory and supervisory authorities powers are
extensive and compliance with supervisory authority demands is compulsory.


• Organizationally, we need to communicate our roadmap, report milestones and have a single
  point of contact (Data Privacy Officer)


• We need to ensure we have an IT-audit function established to provide ongoing gap analysis
  of our GDPR compliance posture


• We need to assure our customers we will be ready as an organization for GDPR
• We need to be responsive to their needs as partners, resellers and distributors
Case 1:21-cv-00138-RP Document 43-24 Filed 08/02/21 Page 24 of 24




                            Q&A
